Exhibit 10.7

THIRD AMENDMENT
TO
REFINED PRODUCTS PURCHASE AGREEMENT


THIS THIRD AMENDMENT TO REFINED PRODUCTS PURCHASE AGREEMENT (this “Amendment”)
is entered into as of the 1st day of June, 2012 to be effective as of May 1,
2012 (the “Effective Date”) by and between SINCLAIR OIL CORPORATION, a Wyoming
corporation, (together with its successors and/or assigns, the “Sinclair”), as
successor in interest to Sinclair Tulsa Refining Company, and HOLLYFRONTIER
REFINING & MARKETING LLC, a Delaware limited liability company (formerly known
as Holly Refining & Marketing Company LLC) (together with its successors and/or
assigns, “HFRMC”). Each of HFRMC and Sinclair are individually referred to as a
“Party” and collectively as the “Parties.”
RECITALS:


WHEREAS, Sinclair and HFRMC are parties to that certain Refined Products
Purchase Agreement dated as of December 1, 2009, as amended as of May 17, 2010
and January 1, 2012 (such agreement, with all exhibits and attachments, as
amended, the “Products Purchase Agreement”) pursuant to which HFRMC agreed to
sell, and Sinclair agreed to purchase, certain Products, as therein defined.
Capitalized terms not otherwise defined in this Amendment shall have the meaning
ascribed to such terms in the Products Purchase Agreement.
WHEREAS, the Parties desire to modify the method for determining the Product
Price to be paid for the delivery of Product into the Magellan Pipeline,
commencing on the Effective Date, as more fully set forth in this Amendment;


AGREEMENT:
NOW, THEREFORE, in consideration of the agreements and covenants set forth in
this Amendment, and for other good and valuable consideration, the receipt,
adequacy, and legal sufficiency of which are hereby acknowledged, the Parties
hereby amend the Products Purchase Agreement and agree as follows:


1.Incorporation of Recitals. The recitals for this Amendment are fully
incorporated herein by the reference thereto with the same force and effect as
though recited herein.


2.Definitions. Section 1.1 of the Products Purchase Agreement is hereby amended
by deleting in its entirety the definitions of “Monthly Average” and “Platts
Index Page” and adding the following definitions:


“Monthly Average” means the cumulative average for a given calendar month of the
daily OPIS Calendar-Day Average reported in the OPIS Spots Report for Tulsa
under the OPIS Calendar-Day Average postings of the price for each Product
(determined as provided in Exhibit D hereto) during such calendar month.


“OPIS” means Oil Price Information Service, www.opisnet.com.


“OPIS Spots Report” has the meaning given to such term in Section 3.5.

4835-9974-2991, v. 3



--------------------------------------------------------------------------------



3.References to OPIS Index Page. Each reference in the Product Purchase
Agreement to the term of “Platts Index Page” is hereby replaced with a reference
to the term “OPIS Spots Report” in each instance where such reference occurs.
4.References to OPIS Group 3 Spot. Each reference in the Product Purchase
Agreement to the term of “Platts Group 3 Spot” is hereby replaced with a
reference to the term “OPIS Group 3 Cash Spot” in each instance where such
reference occurs.
5.Product Price References. Section 3.5 of the Agreement is hereby deleted in
its entirety and the following substituted in lieu thereof:
Section 3.5    OPIS Product Price References. All references in this Agreement
to “OPIS Group 3 Prompt Spot” prices shall refer to the prices for Products on
the relevant date as published by OPIS in the OPIS Full-Day Refined Spots Report
(or in its absence, a comparable successor publication designated by Holly and
agreed to by Sinclair) (the “OPIS Spots Report”), an example of which is
attached as Exhibit E hereto. References in this Agreement to the “OPIS Group 3
Spot Low” price shall refer to the OPIS Group 3 Spot Low price quoted for a
Product in the OPIS Spots Report on the relevant day. References in this
Agreement to the “OPIS Group 3 Spot Mean” price shall refer to the average of
the OPIS Group 3 Spot Low price and the OPIS Group 3 Spot High price quoted for
a Product in the OPIS Spots Report on the relevant day.
6.Exhibits. Exhibit D and Exhibit E to the Products Purchase Agreement are
hereby deleted in their entirety and Exhibit D and Exhibit E attached hereto
substituted in lieu thereof.
7.Omnibus Amendment. Any and all other terms and provisions of the Products
Purchase Agreement are hereby amended and modified wherever necessary, and even
though not specifically addressed herein, so as to conform to the amendments set
forth in the preceding Sections hereof. Except as expressly modified and amended
hereby, all other terms and conditions of the Product Purchase Agreement shall
continue in full force and effect.
8.Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile or electronic mail shall be equally as effective as a
manually executed counterpart.
9.Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.
10.Entire Agreement.    This Amendment contains the entire agreement between the
parties hereto as to the subject matter hereof. To the extent of any conflict
between the provisions of this Amendment and the provisions of the Products
Purchase Agreement, the provisions of this Amendment shall control.


[THE REST OF THIS PAGE LEFT BLANK INTENTIONALLY]

2


4835-9974-2991, v. 3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
respective dates set forth below, to be effective as of the Effective Date.


HOLLYFRONTIER REFINING & MARKETING-COMPANY LLC


    
By:        
Name:        
Title:        




SINCLAIR OIL CORPORATION




By:        
Name:        
Title:        




CONSENT OF GUARANTORS


The undersigned hereby consent to the foregoing Amendment and agrees to be bound
by the provisions thereof.




HOLLYFRONTIER CORPORATION




By:                
Name:                
Title:                
    


THE SINCLAIR COMPANIES    


By:                
Name:                
Title: ____________________________        







3


4835-9974-2991, v. 3





--------------------------------------------------------------------------------



Exhibit D
Product Price


1.
Unleaded Gasoline



a. Unleaded Regular Gasoline and Unleaded Premium Gasoline:


The Product Price for Regular Unleaded Gasoline with a base octane of 87 and
Unleaded Premium Gasoline with a base octane of 91 (and in each case with a base
RVP meeting standard Magellan Pipeline specifications, adjusted seasonally)
shall be equal to the OPIS Group 3 Prompt Spot Low price (cents per gallon) for
such Products; provided, the Product Price shall be no lower than the OPIS Group
3 Prompt Spot Mean price less $0.0025 per gallon.


b. Kansas City Gasoline:


If OPIS Group 3 Prompt Spot prices are not posted for low RVP Kansas City
Gasoline (and with a low RVP meeting standard Magellan Pipeline specifications,
adjusted seasonally), the price differential to the OPIS Group 3 Prompt Spot Low
price (cts/gal) will be mutually agreed between the Parties for the summer
season (as designated by the Magellan Pipeline) no later than March 15 of each
year. If the Parties are unable to mutually agree on such a price, then Holly
shall deliver Regular Unleaded Gasoline in accordance with the pricing in
paragraph (a) above.


c. Tulsa Gasoline:


For the 7.8 RVP Tulsa Gasoline, the Product Price shall be equal to the sum of
the following (determined based on the postings for the day prior to rack
lifting): OPIS Group 3 Unleaded 87 (N Grade) Spot Low posting MINUS $0.03 per
gallon for the octane differential, PLUS $0.0225 per gallon for the RVP
differential, for a NET minus $0.0075 per gallon.


2.
Ultra Low Sulfur Diesel



a. Ultra Low Sulfur No.2 Diesel:


The Product Price for Ultra Low Sulfur No.2 Diesel shall be equal to the OPIS
Group 3 Prompt Spot Low price for such Product; provided, the Product Price
shall be no lower than the OPIS Group 3 Prompt Spot Mean for such Product less
$0.0025 per gallon.


b. Ultra Low Sulfur No.1 Diesel:
    
The Product Price for Ultra Low Sulfur No.1 Diesel shall be equal to the OPIS
Group 3 Prompt Spot Low price for such Product; provided, the Product Price
shall be no lower than the OPIS Group 3 Prompt Spot Mean for such Product less
$0.0025 per gallon.



4


4835-9974-2991, v. 3





--------------------------------------------------------------------------------



3.
General Policy



If a sub-octane product becomes the product of choice and there is not an OPIS
Group 3 Prompt Spot price posted for the different grades, the Parties shall
negotiate in good faith to agree on a price for such products. If the Parties
are unable to reach agreement in such circumstances, then the matter shall be
referred to an Expert for determination in accordance with Section 10.3 of the
Agreement.


4.
Loading Fees



A loading fee of $0.006 per gallon will be charged by Holly to Sinclair on all
Products taken over the Tulsa Rack, subject to adjustment as provided in Section
3.7 of the Agreement. If Products are delivered by rail, the Parties shall
negotiate in good faith to agree on a loading fee for such Products.


5.
Ethanol Pricing



Holly shall be the blender of record for all oxygenated gasoline sales at the
Tulsa Rack, with a price for such oxygenated gasoline based on the following
formula:


(90% x Tulsa gasoline price) + (10% x Ethanol price) = oxygenated gasoline price
per gallon.


Where:


Tulsa gasoline price = the applicable OPIS Group 3 Prompt Spot price plus any
RVP differential; and


Ethanol price = Holly’s cost of Ethanol plus a fee (the “Ethanol Fee”) of four
(4) cents per gallon of Ethanol, subject to adjustment for the Ethanol Fee
pursuant to Section 3.7 of the Agreement.


6.
Administrative Fees



As noted in Section 3.2 Additives, a fee of $0.0015 p/gallon of Product to which
Sinclair Additives are added will be collected as an administrative fee by Holly
from Sinclair for the amount of Sinclair Additives added to the Products.

5


4835-9974-2991, v. 3





--------------------------------------------------------------------------------



Exhibit E
Example of an OPIS Spots Report


[see attached]










#GP3UNL
#GP3PRE
#GP3ULS
#GP3UL1
 
 
 
 
 
Date
Group 3 Unl (USC)
Group 3 Pre (USC)
Group 3 Ultra Low Sulfur Dsl (USC)
Group 3 ULSD No1 (USC)
 
Low
Low
Low
Low
 
 
 
 
 
05/09/2012
288.9100
309.9100
300.9100
 
Average
288.9100
309.9100
300.9100
0.0000






6


4835-9974-2991, v. 3



